     Case 1:17-cv-00048-DLH-CSM Document 156 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

James Buchl and Doren Chatinover,           )
                                            )
              Plaintiffs,                   )       ORDER
                                            )
       vs.                                  )
                                            )
Gascoyne Materials Handling &               )       Case No. 1:17-cv-00048
Recycling, L.L.C.,                          )
                                            )
               Defendant.                   )


       The undersigned shall conduct a status/scheduling conference with the parties by telephone

on November 12, 2020, at 10:00 AM CST. To participate in the conference call, counsel should dial

(877) 411-9748 and enter access code 2456110.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2020.

                                            /s/ Charles S. Miller, Jr.
                                            Charles S. Miller, Jr., Magistrate Judge
                                            United States District Court
